                                                                                                              llJO O2/ 0 0 2




••••
Tannenbaum Helpern                      -----,r   .. - -
                                                                            900 Third Avenue New York, NV 10022-4775
                                                                              Tel: (:21'-) 508-6700 I Fax: (212) 371-1084
                                                           7----
Syracuse & Hirschtritt LLP                                                                  www.thsh.com I @THSHLAW


   Dirr;cl Dlo.l: (212) 508-6739
   E-mail: prutzman@thsh.com




   VIA ECF AND FACSIMILE

   The Honorable Alvin K. Hellerstein
   United States District Court
   Southern District of New York
   500 Pearl Street, Chambers Room 1050
   New York, New York, 10007
   Fax No.: (212) 805-7942

             Re:       Rosenberg v. Metropolis Group, Inc., et al.
                               18-civ-4830 (AKH)

   Dear Judge Hellerstein:

          We represent Defendant Metropolis Group, Inc. in the above-captioned action. We write
   on behalf of, and with consent of, counsel for all parties to request adjoumments of the non-expert
   discovery deadline, currently set for December 27, 2019, and the second case management
   conference, currently scheduled for January 10, 2020. After engaging in certain limited discovery,
   the parties have agreed to engage in private mediation in an attempt to resolve this matter, subject
   to the Court's consent and the grant of adjoumments as requested herein. Accordingly, the parties
   request that the non-expert discovery deadline be adjourned to April 30, 2020 and that the second
   case management conference be adjourned to a date to be set by the Court in May 2020. These
   proposed adjourned dates are intended to allow the parties time to pursue mediation and to
   complete non-expert discovery should mediation fail. There have been no prior adjournments, or
   requests for adjournments, of the non-expert discovery deadline or the second case management
   conference.

                                                                     Respectfully submitted,



                                                                     L~~A
